Citation Nr: 1140075	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-30 841	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to non-service connected death pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The appellant's husband served from October 1966 to May 1970.  An October 1979 administrative decision determined that he received a discharge under other than honorable conditions, which barred him from receiving VA benefits.  He died in December 2005.  

In October 2006, VA received the appellant's claim for death benefits, which were denied in a February 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The appellant filed a notice of disagreement (NOD) with regard to the denial of death pension in February 2007.


FINDING OF FACT

In October 2011, the Board of Veterans' Appeals (BVA or Board) received information from the Social Security Administration that the appellant died in March 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F. 3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2011).  


ORDER

The appeal is dismissed.




		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


